Opinion issued October 23, 2018




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-18-00167-CV
                             ———————————
                         WAYNE N. MYERS, Appellant
                                          V.
                    PENNYMAC CORPORATION, Appellee


               On Appeal from the County Civil Ct at Law No. 2
                            Harris County, Texas
                       Trial Court Case No. 1093378


                           MEMORANDUM OPINION

      In this forcible-detainer action, appellant, Wayne N. Myers, contends that the

trial court lacked subject-matter jurisdiction to award possession of the disputed real

property to appellee, PennyMac Corporation, a company that purchased the property

at a foreclosure sale. We affirm.
                                 BACKGROUND

      On October 22, 2004, Myers, along with Patricia N. Myers, executed a deed

of trust, in which they voluntarily granted a lien against their property. The deed of

trust provided:

      If the Property is sold pursuant to this Section 22, [Myers] or any person
      holding possession of the Property through [Myers] shall immediately
      surrender possession of the Property to the purchaser at that sale. If
      possession is not surrendered, [Myers] or such person shall be a tenant
      at sufferance and may be removed by writ of possession or other court
      proceeding.

      On January 3, 2017, the deed of trust was foreclosed, and the property was

sold to PennyMac. A substitute trustee’s deed of trust was executed on February 6,

2017, conveying all right, title, and interest in the property to PennyMac.

      On January 10, 2017, PennyMac demanded, pursuant to the terms of the deed

of trust, that Myers surrender and vacate the property. When Myers failed to do so,

PennyMac, on March 6, 2017, filed its original petition for forcible detainer in the

justice court, and the justice court subsequently entered a judgment for possession

of the property in favor of PennyMac.

      Myers appealed to the county court at law. PennyMac filed a motion for

summary judgment, contending that it was entitled to a judgment of possession,

which the county court at law granted.

      This appeal followed.



                                          2
                                 JURISDICTION

      Myers’s argues in his first issue that “[e]ven when jurisdiction over the subject

matter and the parties exists, a final order may nevertheless be susceptible of

collateral attack when the court has exceeded its jurisdiction in rendering it.” Myers

seems to contend that the trial court’s judgment of possession was made without

subject-matter jurisdiction because the foreclosure giving rise to it was erroneous.

A. Standard of Review and Relevant Law

      Whether a trial court has subject-matter jurisdiction is a question of law,

which we review de novo. Hearts Bluff Game Ranch, Inc. v. State, 381 S.W.3d 468,

476 (Tex. 2012); Trimble v. Fed. Nat’l Mortg. Ass’n, 516 S.W.3d 24, 28 (Tex.

App.—Houston [1st Dist.] 2016, pet. denied) (“If the trial court lacks subject matter

jurisdiction, the appellate court can make no order other than reversing the judgment

of the court below and dismissing the cause.”).

      A forcible detainer action is designed to be a speedy, simple, and inexpensive

means to determine the right to immediate possession of real property where there

is no claim of unlawful entry. See Marshall v. Hous. Auth. of San Antonio, 198

S.W.3d 782, 787 (Tex. 2006). The only issue to be adjudicated is the right to actual

possession. TEX. R. CIV. P. 510.3(e). To prevail in a forcible detainer action when

the property was purchased at a foreclosure sale, the plaintiff must prove that: (1)

the substitute trustee conveyed the property by deed to the plaintiff after the


                                          3
foreclosure sale; (2) a landlord-tenant relationship existed and the occupants became

tenants at sufferance; (3) the plaintiff gave proper notice to the occupants that it

required them to vacate the premises; and (4) the occupants refused to vacate the

premises. See TEX. PROP. CODE ANN. §§ 24.002, .005 (West 2014 & Supp. 2017);

Murphy v. Countrywide Home Loans, Inc., 199 S.W.3d 441, 446–47 (Tex. App.—

Houston [1st Dist.] 2006, pet. denied); see Iqbal v. Fed. Nat’l Mortg. Ass’n, No. 03-

15-00667-CV, 2017 WL 2856737, at *2 (Tex. App.—Austin June 29, 2017, pet.

denied) (mem. op.).

      Thus, forcible detainer actions cannot resolve any questions of title beyond

the immediate right to possession. Trimble, 516 S.W.3d at 28 (citing Black v. Wash.

Mut. Bank, 318 S.W.3d 414, 417 (Tex. App.—Houston [1st Dist.] 2010, pet. dism’d

w.o.j.)). The existence of a title dispute does not deprive a justice court of jurisdiction

over the forcible detainer action; “it is only deprived of jurisdiction if the right to

immediate possession necessarily requires the resolution of a title dispute.” Id.

(quoting Black, 318 S.W.3d at 417). Because a forcible detainer action’s purpose is

not to establish title, a plaintiff bringing a forcible detainer action is not required to

prove title but is only required to show sufficient evidence of ownership to

demonstrate a superior right to immediate possession. Id. at 29. When there is a

landlord-tenant relationship between the purchaser at foreclosure and the current

possessor of the property, such a relationship “provides a basis for the trial court to


                                            4
determine the right to immediate possession, even if the possessor questions the

validity of a foreclosure sale and the quality of the buyer’s title.” Id. (quoting Wells

Fargo Bank, N.A. v. Ezell, 410 S.W.3d 919, 921 (Tex. App.—El Paso 2013, no pet.)

).

B. Analysis

       We interpret the constitutional challenges raised in Myers’s sole issue on

appeal as a challenge to the trial court’s jurisdiction to address the issue raised in this

appeal, i.e., PennyMac’s right to possession of the property.

       The only issue to be adjudicated in a forcible detainer action is the right to

actual possession, and Myers presented no evidence that the right to immediate

possession necessarily requires the resolution of a title dispute in this case. See TEX.

R. CIV. P. 510.3(e); Trimble, 516 S.W.3d at 28. Furthermore, PennyMac was not

required to prove title; rather, it was only required to show sufficient evidence of

ownership to demonstrate its superior right to immediate possession. See Trimble,

516 S.W.3d at 29. As long as PennyMac provided evidence of the existence of a

landlord-tenant relationship between itself, as the purchaser at foreclosure, and the

Myers, the current possessors of the property, such a relationship “provides a basis

for the trial court to determine the right to immediate possession, even if the

possessor questions the validity of a foreclosure sale and the quality of the buyer’s

title.” See id.; Ezell, 410 S.W.3d at 921.


                                             5
      “A provision in [a] borrower’s mortgage creating a landlord-tenant

relationship after a foreclosure sale satisfies” the requirement that a landlord-tenant

relationship existed, and the occupants became tenants at sufferance. Trimble, 516

S.W.3d at 29 (citing Ezell, 410 S.W.3d at 922, and Black, 318 S.W.3d at 418).

PennyMac introduced as evidence a copy of Myers’s deed of trust that he executed

on October 22, 2004. The deed of trust stated, in relevant part,

      If the Property is sold pursuant to this Section 22, [Myers] or any person
      holding possession of the Property through [Myers] shall immediately
      surrender possession of the Property to the purchaser at that sale. If
      possession is not surrendered, [Myers] or such person shall be a tenant
      at sufferance and may be removed by writ of possession or other court
      proceeding.

PennyMac further provided a substitute trustee’s deed demonstrating that it had

purchased the property at a foreclosure sale.

      These two documents, considered together, establish that, after PennyMac

purchased the property at the foreclosure sale and Myers did not surrender

possession, Myers became a tenant at sufferance of PennyMac. This uncontroverted

evidence was sufficient to demonstrate the existence of a              landlord-tenant

relationship between PennyMac and Myers, and that relationship provided the basis

for the trial court to determine the right to immediate possession of the property,

even if Myers were to challenge the validity of the foreclosure sale and the quality

of PennyMac’s title. See id.; Ezell, 410 S.W.3d at 921. Thus, the trial court had



                                          6
subject-matter jurisdiction over PennyMac’s forcible-detainer action. See Trimble,

516 S.W.3d at 28.

      We overrule Myers’s sole issue on appeal.

                                CONCLUSION

      We affirm the trial court’s judgment.



                                              Sherry Radack
                                              Chief Justice

Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                        7